Citation Nr: 0012683	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-17 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the 30 percent disability evaluation initially 
assigned for post-traumatic stress disorder (PTSD) with panic 
features is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which granted service connection for 
PTSD with panic features and assigned a 30 percent disability 
rating effective back to the date of the original November 
1991 claim for service connection.

The Board notes that in a January 1998 written statement with 
accompanying documentation, the veteran asserted a claim for 
service connection for tongue and arm lesions as a result of 
Agent Orange exposure.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's PTSD with panic features is manifested by 
symptoms which render the veteran demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for 100 percent evaluation for PTSD with panic 
features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1998 the RO granted service connection for PTSD with 
panic features and assigned a 30 percent disability rating 
pursuant to Diagnostic Code (DC) 9411.  The veteran asserts 
that this disorder is more disabling than contemplated by the 
current 30 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The first medical evidence identifying the veteran's 
agoraphobia is a December 1990 medical treatment record from 
private physician Frank W. Varese, M.D.  In a January 1992 
letter, Dr. Varese stated that he had first treated the 
veteran in March 1979 and that "[f]rom the original visit, 
it was very clear that [the veteran's] problem was 
agoraphobia with very severe anxiety which even prevented him 
from driving to work."

The first medical evidence identifying symptomatology linked 
to a tentative PTSD diagnosis is a January 1992 letter from 
private psychiatrist David L. Albin, M.D.  Dr. Albin had 
provided professional services for the veteran's employer in 
November 1980 and had first treated the veteran at that time.  
Dr. Albin noted that the veteran was well-liked and performed 
his job superbly provided he didn't have to leave the office.  
Dr. Albin noted objective evidence of intense and pervasive 
anxiety which rendered the veteran unable to drive a car as 
required at work.  There was no evidence of suicidal, 
homicidal or psychotic symptoms.  Diagnoses included severe 
anxiety with panphobias and panic symptoms.

In support of the veteran's June 1992 application for Social 
Security Administration (SSA) disability benefits, Dr. Varese 
completed an undated SSA form stating that the veteran had 
little or no ability to follow work rules, relate to co-
workers, deal with the public, use judgment, interact with 
supervisors, deal with work stresses, function independently, 
or maintain attention or concentration.  Dr. Varese also 
stated that the veteran was afraid to leave his house and was 
unable to drive.

During an October 1992 VA PTSD examination the veteran 
reported panic attacks and agoraphobia to the extent that he 
was unable to go out in public.  He also reported social 
withdrawal, flashbacks to his wartime experiences in Vietnam, 
avoidance of stimuli associated with Vietnam traumas, an 
exaggerated startle response, sleep disturbance, angry 
outbursts, excessive sweats, shortness of breath, 
palpitations and markedly diminished interest in some 
activities, but that he enjoyed close relationships with 
family and friends, participated in Alcoholics Anonymous and 
church activities and that he was usually able to maintain 
concentration and did not have psychogenic amnesia.  The 
examining psychologist noted objective findings of anxiety 
and extreme phobias, and test results supporting diagnoses of 
PTSD and panic disorder with agoraphobia.

In March 1994 the veteran underwent a private psychiatric 
evaluation to determine his eligibility for SSA disability 
benefits.  Objective evidence included mildly anxious mood 
without psychomotor retardation or suicidal or homicidal 
ideation, and normal affect, appearance and behavior, speech, 
thought process and content, perception, sensorium and 
orientation, intact memory, concentration and abstraction 
ability, and good insight and judgment.  The examining 
psychiatrist observed that the veteran was unable to drive 
alone "outside of his area of security" and opined that the 
veteran's concentration, ability to follow oral and written 
instructions, to adapt and cope with the stresses common to a 
simple work environment and to handle his daily activities 
were not impaired.  The examiner diagnosed panic disorder 
with agoraphobia and probable chronic PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 70.  

An April 1994 SSA form completed by a private psychiatrist 
included diagnoses for PTSD, panic disorder and agoraphobia 
manifested by moderate restriction of daily living, moderate 
difficulty in maintaining social functioning, frequent 
deficiencies of persistence and pace and one or two episodes 
of deterioration or decompensation in work or work-like 
settings which caused the veteran to withdraw or to 
experience exacerbation of signs and symptoms which may 
include deterioration of adaptive behaviors.  The 
psychiatrist also noted that the veteran's PTSD, agoraphobia 
and panic disorder "significantly limits him."  The 
psychiatrist also noted that the veteran's treating physician 
saw him as severely impaired.  Also in April 1994 SSA found 
the veteran to have been disabled beginning in November 1988 
as a result of PTSD and panic disorder with agoraphobia.

VA treatment records from November 1994 to January 1996 note 
evidence of panic attacks, nightmares, intrusive thoughts, 
anxiety and depressed mood and affect, include January 1995 
diagnoses for panic disorder with agoraphobia and PTSD, and a 
GAF score of 45.

Dr. Albin provided the RO with a very detailed 12-page letter 
in April 1997 linking the diagnosed PTSD and what he 
characterized as intermingled panic disorder and agoraphobia 
to the veteran's period of active service.  The letter lists 
resulting symptomatology including markedly diminished 
interest in significant activities such as sex, work and 
hobbies, sense of foreshortened future, sleep disturbance and 
nightmares, avoidance behaviors, angry outbursts, diminished 
concentration, hypervigilence, exaggerated startle response 
and panphobia.

During a March 1998 VA PTSD examination the veteran reported 
many of the same symptoms he described in previous 
examinations including nightmares and sleep disturbances, low 
energy, irritability, depressed mood, poor concentration, 
social isolation, several phobias and five or six panic 
attacks over several months prior to the examination.  The 
veteran also informed the two psychiatrists who examined him 
that his last full-time employment was in 1988, that he had 
been married for 28 years, including a one-year separation, 
and that he had two sons in their mid-20s.  There was 
objective evidence of the veteran's intense manner, good 
range of affect, articulate speech and well-organized thought 
processes.  The examiners also reported that he did not 
appear anxious, depressed or overreactive and that the 
veteran demonstrated good memory, abstract thinking ability 
and that he appeared fully oriented.  The examiners diagnosed 
PTSD with panic features and assigned a GAF score of 60.

The claims file also includes a letter from Dr. Albin dated 
in July 1998 taking issue with aspects of the March 1998 VA 
examination report.  The letter acknowledges that the veteran 
repeatedly presented himself well during mental examinations.  
But despite the fact that "his service connected 
disabilities are not total and are of a psychophysiologic 
nature . . . he is unable to secure and follow a 
substantially gainful occupation because of these 
disabilities. . . ."  In support of this conclusion Dr. 
Albin's letter cites the veteran's limited ability to travel 
alone more than a few miles from home and his intolerance of 
crowds, elevators and public buildings.  The letter further 
suggests that the current 30 percent disability rating for 
the veteran's service connected mental disorder is 
inappropriate because the "unique and specifically 
debilitating nature" of agoraphobia is not readily apparent 
in conventional mental examinations like those conducted by 
the VA and for the SSA.

During the pendency of this appeal regulatory changes amended 
the rating schedule, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating psychiatric diseases.  This 
amendment was effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to an Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board evaluates the veteran's rating claim 
prior to November 7, 1996 under the former rating criteria 
and evaluates the claim on and after November 7, 1996, under 
both the former and current rating criteria to ascertain 
which version is most favorable to the veteran, if indeed one 
is more favorable than the other.

Under the former regulation, 38 C.F.R. § 4.132, DC 9411, a 
100 percent disability rating is warranted for PTSD in three 
circumstances, each of which constitutes a separate and 
independent basis for granting a 100 percent disability 
rating.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  A 100 
percent rating is warranted under this provision when the 
veteran is demonstrably unable to obtain or retain 
employment.  For the reasons discussed below, the Board finds 
that this regulation is the most favorable to the veteran in 
this case.

Whenever an approximate balance of evidence for and against a 
claim precludes conclusive determination of a veteran's 
entitlement to a benefit, VA resolves the resulting doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  This doubt 
arises only when the evidence shows substantial and genuine 
factual uncertainty, as distinguished from mere speculation 
or remote possibility, and when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206- 207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The evidence 
necessarily cannot be in approximate balance when the 
preponderance of evidence is against a claim.  Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).

Given the record in this case, the Board concludes that there 
is an approximate evidentiary balance thereby raising doubt 
both as to when or whether the veteran's service-connected 
mental disorder rendered him demonstrably unable to obtain or 
retain employment since the date of his November 1991 claim.  
The evidence associated with the claims file does not 
conclusively resolve either question because it includes 
irreconcilably conflicting medical opinions from apparently 
similarly competent medical authorities, all of whom appear 
to have had access to and to have relied upon similar 
clinical data.  The Board further notes that the evidence 
also includes inconsistent GAF scores further indicating 
professional disagreement over the severity of the veteran's 
disorder, see American Psychiatric Association:  Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126, 
and an SSA determination of disability since November 1988 
due to PTSD, agoraphobia and panic disorder.  The Board finds 
that well-informed but conflicting medical opinions on the 
ultimate issues of this case give rise to doubt that must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the Board is constrained to find that since 
filing his original claim the veteran has been demonstrably 
unable to obtain or retain employment and that a 100 percent 
rating for PTSD is appropriate.



ORDER

A 100 percent disability rating for PTSD with panic features.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

